Citation Nr: 1639803	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board reopened the previously-denied service connection claim for a psychiatric disorder and remanded the reopened claim for further development.  As the entirety of the requested development has not been completed, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

When remanding the Veteran's reopened service connection claim, the Board instructed the RO to obtain the entirety of the Veteran's service personnel records, which may chronicle the Veteran's psychiatric symptoms and reflect assessments of the Veteran's psychiatric state.  In that regard, the Veteran's DD Form 214 reflects that he was discharged prior to the completion of his term of service, receiving a general discharge under honorable conditions due to his unsatisfactory performance.   Further, the Veteran's service treatment records include a dental treatment note summarizing the Veteran's antisocial behavior, and a mental status examination performed during service notes the Veteran's affect as "strange."  This evidence suggests that the Veteran may have been exhibiting psychiatric symptoms in service that led to his premature discharge, and any related disciplinary measures or assessments would be contained in the Veteran's service personnel records.    

However, the RO only obtained the Veteran's service records that would reflect his exposure to ionizing radiation, which consists of a few pages summarizing the Veteran's duties and assignments.  Moreover, the VA examiner who performed the Veteran's February 2016 VA psychiatric examination and provided a negative medical nexus opinion noted that no service personnel records were available for review.  

Accordingly, efforts to obtain the Veteran's complete service personnel records must be made, after which a new medical opinion must be obtained.  To this end, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's available service personnel records.

2.  Then, obtain an addendum medical opinion from the VA examiner who examined the Veteran in February 2016, if available, or if not available, a suitable replacement.  The Veteran's claims file must be made available for review, and the Veteran need not be reexamined unless deemed necessary to render the requested opinion.

After reviewing the claims file, to include any obtained service personnel records, the examiner is asked to opine whether it is at least as likely as not that any of the following psychiatric disorders, all of which have been diagnosed during the appeal period (unless the examiner believes one was made in error), had their onset in or are otherwise related to service:

* major depressive disorder, with psychotic behavior
* anxiety disorder
* impulse control disorder
* bipolar disorder
* alcohol use disorder
* unspecified depressive disorder

When rendering the requested opinion, the examiner is asked to consider and comment on the clinical significance of the service dental treatment note summarizing the Veteran's antisocial behavior, and a mental status examination performed during service characterizing the Veteran's affect as "strange."  

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

